     Case 2:19-cv-00709-TLN-CKD Document 71 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MONICA LAM and DOUGLAS RING,                     No. 2:19-cv-00709-TLN-CKD

12                       Plaintiffs,                   ORDER

13           v.
14    PENNY MAC, et al.,
15                       Defendants.
16

17          Plaintiffs Monica Lam and Douglas Ring (“Plaintiffs”), proceeding pro se, initiated this

18   civil action on April 26, 2019. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 07, 2020, the magistrate judge filed findings and recommendations which were

21   served on the parties and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 70.) No objections were filed.

23          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

24   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

26   1983); see also 28 U.S.C. § 636(b)(1).

27          Having reviewed the file under the applicable legal standards, the Court finds the Findings

28   and Recommendations to be supported by the record and by the magistrate judge’s analysis.
                                                      1
     Case 2:19-cv-00709-TLN-CKD Document 71 Filed 06/16/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The Findings and Recommendations filed April 07, 2020 (ECF No. 70), are adopted in

 3   full;

 4           2. This action is DISMISSED with prejudice pursuant to Federal Rule of Civil Procedure

 5   41(b); and

 6           3. The Clerk of Court is directed to close this case.

 7           IT IS SO ORDERED.

 8   DATED: June 15, 2020

 9

10
                                                            Troy L. Nunley
11                                                          United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
